Motion for Rehearing Granted; Memorandum Opinion filed August 21, 2012,
Withdrawn, Appeal Reinstated, and Order filed October 16, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00854-CV
                                    ____________

                              TIFFANY DIGGS, Appellant

                                            V.

                          RANDOLPH DIGGS, JR., Appellee


                       On Appeal from the 246th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2009-81634


                                         ORDER

       On August 21, 2012, this Court issued an opinion dismissing this appeal. On
September 20, 2012, appellant filed a motion for rehearing. The motion is granted.



       This Court’s opinion filed August 21, 2012, is withdrawn, and our judgment of
that date is vacated. The appeal is ordered reinstated.

                                          PER CURIAM